EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Elliott Cho on 4/27/22.

The application has been amended as follows: 

In the Claims:
1. (Currently amended) A processing method, comprising:
acquiring a latent variable; and
performing selection or processing related to the latent variable,
wherein multiple components of the latent variable are sorted in a specific order, and
wherein the latent variable is acquired through an encoder neural network that is trained in advance.

2. (Original) The processing method of claim 1, wherein the multiple components are sorted in order of importance.

3. (Canceled) 

4. (Currently amended) The processing method of claim 1, wherein loss in learning in a neural network includes reconstruction loss and a sparsity penalty, and the sparsity penalty is a sum of values of the multiple components of the latent variable to which weights are assigned, respectively.

5. (Original) The processing method of claim 4, wherein the weight assigned to each of the multiple components is related to a frequency with which feature information represented by the component is used in input images that are used for learning.

6. (Currently amended) The processing method of claim 1, wherein, in learning in a neural network configured with multiple learning steps, elements of only some components having high-ranking indices, among the multiple components of the latent variable, are activated in each of the multiple steps.

7. (Original) The processing method of claim 6, wherein a number of activated components having the high-ranking indices is randomly set.

8. (Original) The processing method of claim 6, wherein whether to activate each of the multiple components of the latent variable is determined, whereby a probability that the component affects a magnitude of the reconstruction loss is adjusted.

9. (Original) The processing method of claim 1, wherein the selection is eliminating, from the latent variable, information that is less important for reconstruction of an image.

10. (Original) The processing method of claim 1, wherein the processing is reducing an amount of data for the latent variable by eliminating a specific component, among the multiple components of the latent variable.

11. (Original) The processing method of claim 10, wherein the specific component is at least one component having a lowest importance.

12. (Original) The processing method of claim 1, wherein the processing is quantization for the latent variable.

13. (Original) The processing method of claim 1, wherein:
the multiple components are sorted in order of importance,
the processing is neural network pruning, and
the neural network pruning is eliminating nodes having a lowest importance, among nodes of a latent layer of a neural network.

14. (Original) The processing method of claim 13, wherein multiple neural networks are derived from the neural network using a parameter that indicates a degree of pruning in the neural network pruning.

15. (Currently amended) A processing method, comprising:
generating a reconstructed image using a decoder neural network to which a latent variable is applied,
wherein multiple components of the latent variable are sorted in a specific order, and
wherein the latent variable is acquired through an encoder neural network that is trained in advance.

16. (Original) The processing method of claim 15, wherein the multiple components are sorted in order of importance.

17. (Original) The processing method of claim 15, further comprising:
generating the latent variable using latent variable generation information.

18. (Original) The processing method of claim 15, wherein the reconstructed image is generated using feature information of only some components having high-ranking indices, among the multiple components of the latent variable.

19. (Original) The processing method of claim 18, wherein a ranking of each of the multiple components is determined based on a component index thereof.

20. (Currently amended) A computer-readable recording medium in which a bitstream is stored, the bitstream comprising:
latent variable generation information,
wherein:
a latent variable is generated using the latent variable generation information,
a reconstructed image is generated using a decoder neural network to which the latent variable is applied, and
multiple components of the latent variable are sorted in a specific order, and
wherein the latent variable is acquired through an encoder neural network that is trained in advance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419